Citation Nr: 1310908	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities due to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder of the lower legs, claimed as "jungle rot," due to exposure to herbicides.

4.  Entitlement to service connection for hair loss of the lower legs due to exposure to herbicides.

5.  Entitlement to service connection for carpal tunnel syndrome (CTS) due to exposure to herbicides.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to exposure to herbicides.

7.  Entitlement to service connection for subcutaneous nodules due to exposure to herbicides.

8.  Entitlement to service connection for neck disability due to exposure to herbicides, or secondary to service-connected disability.

9.  Entitlement to service connection for jaw and lip tremors due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972; he served in Vietnam and was awarded the Purple Heart and the Combat Infantryman Badge. 

This case originally came before the Board on appeal of an April 2005 rating decision.  In June 2011, the Board of Veterans' Appeals (Board) denied an initial compensable rating for service-connected erectile dysfunction; denied service connection for ulnar neuropathy, a nervous system condition with pain, and a bilateral wrist condition due to herbicide exposure; and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio to obtain a nexus opinion on whether any of the disabilities are causally related to service exposure to herbicides.  
As VA evaluations, with nexus opinions, were obtained and added to the claims files, there has been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the lower extremities that began in service or within a year of discharge or is the result of a disease or injury in service to include exposure to herbicides.

2.  The Veteran does not have peripheral neuropathy of the upper extremities that began in service or within a year of discharge or is the result of a disease or injury in service to include exposure to herbicides.

3.  The Veteran does not have a skin disorder of the lower legs that began in service or is the result of a disease or injury in service to include exposure to herbicides.

4.  The Veteran does not have hair loss of the lower legs that began in service or is the result of a disease or injury in service to include exposure to herbicides.

5.  The Veteran does not have CTS that began in service or is the result of a disease or injury in service to include exposure to herbicides.

6.  The Veteran does not have COPD that began in service or is the result of a disease or injury in service to include exposure to herbicides.

7.  The Veteran does not have subcutaneous nodules that began in service or is the result of a disease or injury in service to include exposure to herbicides.

8.  The Veteran does not have a neck disability, including degenerative disease, that began in service or within a year of discharge or is the result of a disease or injury in service, to include exposure to herbicides, or is secondary to a service-connected disorder.

9.  The Veteran's jaw and lip tremors are likely as not secondary to medication prescribed for the Veteran's service-connected posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Peripheral neuropathy of the upper extremities was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A skin disorder of the lower legs was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Hair loss of the lower legs was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  CTS was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  COPD was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

7.  Subcutaneous nodules were not incurred in active military service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

8.  A neck disability was not incurred in active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

9.  Tremors of the jaw and lip are secondary to medication prescribed for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in August 2004, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  
In accordance with the requirements of VCAA, the August 2004 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the letter.  In compliance with the duty to notify, the Veteran also was informed in a March 2007 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the disabilities at issue are of record, including the recent examinations in October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are based on a reading of the service and post-service medical records in the Veteran's claims files and the recent examination findings.  There is adequate medical evidence of record to make a determination on the issues decided in this case.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).



Analysis of the Claims

Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be presumed for certain chronic diseases, such as peripheral neuropathy and arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2012).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2012). 

The following diseases are deemed associated with herbicide exposure, under VA law:  amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran in this case had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Peripheral Neuropathy of the Upper and Lower Extremities and CTS

As CTS involves the upper extremities and can have symptoms similar to peripheral neuropathy, such as numbness, these issues are addressed together.

The Veteran's service treatment records do not reveal any complaints or findings of peripheral neuropathy, including on his October 1970 separation medical history and examination reports.  

VA treatment reports dated from February 1989 to July 1990 reveal complaints in June 1990 of low back pain with radiation to the right hip and calf.

According to a July 1990 statement from J. E. Tyler, D.C., the Veteran had acute lumbar strain with radiculopathy.

A VA general evaluation was conducted in June 1997.  The diagnosis was chronic low back ache, with radiation to the right hip and right lower extremity.

The impressions on VA treatment records in November 2003 included Agent Orange syndrome with essential tremor, peripheral neuropathy, and subcutaneous nodules.  Impressions in June 2004 included ulnar neuropathy, peripheral neuropathy, and possible CTS.  The impressions in January 2005 included Agent Orange syndrome with peripheral neuropathy and CTS.  An examiner concluded in March 2005 that the Veteran's neuropathy was not related to his bilateral CTS.  The impressions in February 2006 included peripheral neuropathy, CTS, and Agent Orange syndrome.  

Added to the claims files in May 2011 were medical excerpts from the Mayo Clinic on peripheral neuropathy.

The Veteran complained on neurological evaluation in July 2011 of daily numbness and tingling in his hands and feet since the 1970s.  Physical examination showed decreased sensation in the upper and lower extremities.  There was no muscle wasting or atrophy.  Bilateral upper and lower extremity peripheral neuropathy was diagnosed.  

Peripheral neuropathy and ulnar neuropathy were diagnosed on neurological evaluation in October 2012.  Based on a review of the claims files and examination findings, the examiner concluded that the Veteran's neurological disorder was less likely than not causally related to service, to include exposure to herbicides.  It was provided as rationale that because the Veteran's symptoms of neuropathy did not manifest until several years post-service, it was less likely than not that the neuropathy was causally related to exposure to herbicides in service.  

The evidence noted above reveals that there were no complaints or findings indicative of peripheral neuropathy or subcutaneous nodules in service, including on separation evaluation three months prior to discharge, and that the initial notation of evidence related to peripheral neuropathy or CTS was not until June 1990, which is more than 18 years after service discharge.  The initial diagnosis of peripheral neuropathy was in November 2003, and the initial diagnosis of CTS was in June 2004.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although acute and subacute peripheral neuropathy are included in the list of disabilities that warrant presumptive service connection, the peripheral neuropathy diagnosed beginning in 2003 is not acute or subacute peripheral neuropathy since it did not manifest within weeks or months of exposure to an herbicide agent and resolve within two years of onset.  Additionally, even though Agent Orange syndrome with peripheral neuropathy and CTS was diagnosed in VA treatment reports between November 2003 and February 2006, the recent VA nexus opinions on file dated in July 2011 and October 2012, which are more probative than the VA treatment reports because they are based on a review of the claims files and examination of the Veteran and include rationales for the opinions, are against the claims.  

Consequently, service connection for peripheral neuropathy of the lower and upper extremities and for CTS, to include as due to exposure to herbicides, is not warranted.

Skin Disorder and Hair Loss of the Lower Legs and Subcutaneous Nodules

As the claims for a skin disorder, hair loss, and subcutaneous nodules all involve the skin, they are addressed together.

The Veteran's service treatment records do not reveal any complaints or findings of a skin disorder of the lower legs, loss of hair on the lower legs, or subcutaneous nodules, including on his October 1970 separation medical history and examination reports.  

A VA general evaluation was conducted in June 1997.  Skin examination did not report any disorder of the lower extremities.  VA treatment records from August 1998 to November 1999 reveal that the Veteran had fatty tumors throughout the abdomen, which were swollen and painful, in November 1998.  VA treatment reports for November 2003 reveal an impression of Agent Orange syndrome with subcutaneous nodules.  

Ohio University Medical Center records for July 2001 contain an impression of dermatomycosis of the lower extremities.

VA treatment records for June 2004 reveal that the Veteran had a loss of hair on his lower legs with discoloration.  The impressions in January 2005 included Agent Orange syndrome with chloracne.   

The Veteran underwent a VA skin examination in July 2011, with the examiner having reviewed the claims files.  This evaluation was accompanied by color photographs of the Veteran's lower legs and feet.  The Veteran complained that he had had a rash since he got out of service; the examiner concluded that the Veteran had statis dermatitis, which was his only rash, and that this was secondary to circulatory problems not "jungle rash."  The examiner also reported that there were no benign or malignant neoplasms of the skin.

The evidence noted above reveals that there were no complaints or findings indicative of a skin disorder or hair loss of the lower extremities or of subcutaneous nodules in service, including on separation evaluation in October 1970.  The initial notation of any of these disabilities was not until November 1998, which is a number of years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While chloracne was diagnosed in VA treatment records in January 2005, this condition was not found on subsequent VA treatment records and examinations.  The only skin problem on VA evaluation in July 2011 was statis dermatitis, with the examiner noting that the Veteran did not have "jungle rash."  There was also no evidence of subcutaneous nodules on skin examination in July 2011.  Consequently, service connection for a skin disorder of the lower legs, hair loss of the lower legs, and subcutaneous nodules, to include as due to exposure to herbicides, is not warranted.

COPD

The Veteran's service treatment records do not reveal any complaints or findings of COPD, including on his October 1970 separation medical history and examination reports.  

A chest X-ray in January 1999 was normal.  

Ohio University Medical Center records for July 2001 contain an impression of normal pulmonary function studies.  

VA treatment reports for November 2003 include an impression of mild COPD.  The impressions in January 2005 and February 2006 included COPD.  

Added to the claims files in May 2011 were medical excerpts from the Mayo Clinic on COPD.

The Veteran underwent VA examination in July 2011, which included review of the claims files.  COPD was found on respiratory evaluation, and it was concluded that this COPD was more likely related to the Veteran's 40 year history of smoking than to exposure to Agent Orange.  

In response to the June 2011 Board remand, a VA respiratory evaluation was obtained in October 2012.  It was noted that the Veteran had been diagnosed with COPD 2-3 years earlier and that he had smoked 1-3 packs of cigarettes daily for 40 years.  It was concluded that medical evidence did not support a finding that COPD was caused by herbicides.  Rather, the Veteran's COPD was considered more likely due to his long history of smoking.  

The evidence noted above reveals that there were no complaints or findings indicative of COPD in service, including on separation evaluation in October 1970, and that the initial notation of COPD was not until November 2003, which is 31 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board would also point out that COPD is not listed as a presumptive disorder in 38 C.F.R. § 3.309(e).  Moreover, the recent VA nexus opinions on file dated in July 2011 and October 2012, which are based on a review of the claims files and examination of the Veteran, and include rationales for the opinions, are against the claim for COPD.  It was concluded that the Veteran's COPD was more likely due to the Veteran's long history of smoking.  Consequently, service connection for COPD, to include as due to exposure to herbicides, is not warranted.


Neck Disability

The Veteran is service connected for shell fragment wounds of the neck and chest, assigned a noncompensable rating effective November 20, 1987. 

The Veteran's service treatment records do not reveal any complaints or findings of a neck disorder, to include arthritis, including on his October 1970 separation medical history and examination reports.  

On VA disability evaluation in February 1988, the Veteran noted that he had been wounded in the throat and chest in Vietnam.  Skin examination revealed a 1 cm scar on the neck and a 5 mm scar on the right chest.  The diagnosis was shrapnel wounds of the neck and chest, asymptomatic.

The diagnosis on VA evaluation in August 1994 was history of shell fragment wound to the neck and chest, with no scars found and no abnormality.

Ohio University Medical Center records for July 2001 contain an impression of old shrapnel wound to the neck.  The Veteran noted that his neck wound burned when sweat got into it.  The examiner reported that the wound was not visible.

VA treatment reports from July 2003 to August 2006 reveal a notation in July 2003 of a history of cervical degenerative disc disease.  

The diagnosis on VA evaluation of the spine in July 2011 was degenerative joint disease of the cervical and lumbar spine.  

The Veteran complained on musculoskeletal evaluation of the neck in October 2012 of limitation of motion and pain; and examination showed loss of motion, weakened movement, excess fatigability, and pain on movement.  X-rays revealed degenerative changes of the cervical spine.  The impression was degenerative disc disease was diagnosed.  Based on a review of the claims files and examination findings, the examiner concluded that the Veteran's degenerative disease of the neck was less likely than not causally related to service, to include exposure to herbicides, because there were no complaints of neck pain in service, the shrapnel wound to the neck involved a superficial scar that did not penetrate bone, the neck scar was described as asymptomatic on examination in February 1988, and the only time the scar bothered the Veteran was when sweat got into it and caused it to burn.  

The evidence noted above reveals that there were no complaints or findings indicative of a neck disability in service, including on separation evaluation in October 1970, and that the initial notation of a neck disorder was not until after July 2003, over 31 years after service discharge, when a history of degenerative disease of the neck was noted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, arthritis is not listed as a presumptive disorder in 38 C.F.R. § 3.309(e).  It was concluded by the VA examiner on evaluation in October 2012, based on a review of the claims files and examination of the Veteran, that the Veteran's neck arthritis was not due to service, including exposure to herbicides, because there was no evidence of a neck problem in service and no evidence of arthritis until many years after service.  It was determined that the Veteran's arthritis was not secondary to service-connected shrapnel wounds of the neck because the wounds are small and superficial and would not affect the joint.  Consequently, service connection for arthritis of the neck, to include as due to exposure to herbicides or secondary to service-connected shrapnel wounds, is not warranted.

Jaw and Lip Tremors

The Veteran has been service connected for PTSD since 1987 and is currently assigned a 70 percent rating.  

The Veteran's service treatment records do not reveal any complaints or findings indicative of jaw or lip tremors, including on his October 1970 separation medical history and examination reports.  

VA treatment reports from July 2003 to August 2006 reveal an impression in November 2003 of Agent Orange syndrome with essential tremor.  The impressions in June 2004 and February 2006 included essential tremor.   

The Veteran complained on VA evaluation in July 2011, which included review of the claims files, of jaw and lip tremors since 1994, approximately five times a month, with anxiety as a precipitating factor.  The effect on his daily activities was occasional stuttering.  The examiner diagnosed chorea.  It was noted that the Veteran had PTSD; that chorea is a manifestation of "dompaminegic" overactivity in the basal ganglia; that he did not have other symptoms of Huntington's Disease; and that he had used medications, Zyprexa and Doxepin, that caused these effects.  The examiner concluded that it was as likely as not that that the Veteran's chorea was related to the medications he had taken for PTSD.

According to a November 2012 VA Addendum report from a VA Dentist, the Veteran had an essential tremor of the jaw, which was evident primarily when he was required to maintain opening of the oral cavity for any length of time.  This examiner concluded that it was beyond the scope of his training to determine if the Veteran's jaw tremors were a result of his exposure to Agent Orange.

The above evidence includes a July 2011 VA examination and nexus opinion in which it is concluded that the Veteran does have tremors and that they are likely as not secondary to medication that has been prescribed for the Veteran's 
service-connected PTSD.  Consequently, service connection for jaw and lip tremors, as secondary to service-connected PTSD, is warranted.

Additional Considerations

Due consideration has been given to the written statements on file in support of the Veteran's claims.  Although the Veteran can provide competent evidence as to his subjective symptoms, such as pain and hair loss, his statements cannot provide competent evidence to establish the etiology of any current diagnosis.  Laypersons are not competent to provide evidence in certain medical situations, to include whether certain disabilities not listed in 38 C.F.R. § 3.309(e) are due to exposure to herbicides.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The disabilities at issue are of such complex nature that they do not lend themselves to lay diagnoses by the Veteran, who has not been shown to have had medical training.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for a skin disorder of the lower legs is denied.

Service connection for hair loss of the lower legs is denied.

Service connection for CTS is denied.

Service connection for COPD is denied.

Service connection for subcutaneous nodules is denied.

Service connection for a neck disorder is denied.

Service connection for tremors of the jaw and lip is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


